Citation Nr: 1528269	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-47 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which reveals only that a Written Brief Presentation by the Veteran's service representative is in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD 214 shows that he served in combat as an artilleryman in Vietnam during the Vietnam Conflict.  

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" [American Standards Association] units.  The figures in parentheses represent the conversion to the current "ISO-ANSI" [International Standards Organization-American National Standards Institute] units.  Audiometric testing in May 1966 on examination for entrance into service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10(25)
0(10)
0(10)
Not tested
0(5)
Left Ear
10(25)
5(15)
0(10)
Not tested
0(5) 

Audiometric testing in May 1968 on examination for discharge from service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
5
5
Not tested
5
Left Ear
5
5
5
Not tested
10

On VA audiology examination in November 2009 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
25
40
55
60
Left Ear
15
20
30
50
60

His discrimination ability was 96 percent in each ear.  The Veteran reported having a history of military noise exposure from artillery in combat in Vietnam.  He had a Purple Heart for a combat wound of his left shoulder.  He reported exposure to 105 millimeter (mm.) and 155 mm. artillery pieces.  He denied that during service he had been provided with hearing protection or medical care for an ear condition.  He also denied being notified of a change in his hearing acuity during service.  Likewise, he denied occupational noise exposure after service, having worked in maintenance for 35 years and not being required to wear hearing protection in his work.  Further, he denied any recreational noise exposure after service.  He also denied a family history of hearing loss, a history of ear disease, and head or ear trauma.  

At the examination the Veteran complained of bilateral tinnitus which had begun in the late 1960s or early 1970s, which he attributed to exposure to artillery during service.  The examiner reported that audiometric testing revealed normal hearing acuity from 500 to 1,000 Hertz, and a mild to moderately severe sensorineural hearing loss from 2,000 to 8,000 Hertz, bilaterally.  It was opined that the tinnitus was as likely as not associated with the hearing loss.  

The examiner reviewed the claims file and rendered an opinion that the Veteran's hearing loss and tinnitus were not caused by his having been an artilleryman.  The examiner noted that there was no evidence of hearing loss or a significant change in hearing sensitivity during military service.  Rather, the enlistment examination revealed normal hearing sensitivity, and the results of audiometric testing at entrance into and separation from service were recorded.  It was further noted that there was no evidence of tinnitus in the service medical records.  

The Board finds that the Veteran engaged in combat with the enemy.  Therefore, relevant to this case is the relaxed evidentiary standard of proof afforded combat Veterans under 38 U.S.C.A. § 1154(b) (West 2014).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  That statutory provision directs that, when a disability is alleged to have been incurred or aggravated in combat, this element may be met through satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of a veteran's verified combat service, even when there is no official record of the incident.  Id.  Significantly, however, 38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be attributed.  See id.  

The U.S. Court of Appeals for the Federal Circuit further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus.

Here, the Veteran alleged that he both was exposed to acoustic trauma in service and that he experienced hearing loss and tinnitus in service.  See March 2010 notice of disagreement and November 2009 VA examination report.  Thus, applying the above presumptions, he is presumed to have incurred both an in-service injury (that of acoustic trauma) as well as having incurred tinnitus and hearing loss in service unless there is clear evidence to the contrary.  In light of this, an addendum opinion is necessary in order to ascertain whether the disabilities he has now are related to the presumed in-service tinnitus and hearing loss, i.e. that they were chronic conditions that persisted in the years following his active duty, pursuant to the combat presumptions he is afforded under 38 U.S.C.A. § 1154 and Reeves.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file [i.e. the paper folder and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner. 

The examiner is requested to provide an opinion as to the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss and tinnitus the Veteran has now are related to the presumed acoustic trauma and/or presumed hearing loss and tinnitus he experienced in service (i.e., that it was a chronic condition that persisted in the years following his active duty).  In rendering this opinion, the examiner must (1) assume as true that the Veteran was in fact exposed to acoustic trauma and he experienced bilateral hearing loss and tinnitus during service, (2) consider converted audiometric service findings from ASA units to ISO-ANSI units with respect to the 1966 service entrance examination, (3) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood that combat noise exposure caused permanent hearing damage, and (4) explain the significance of normal hearing in regard to the likelihood combat noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




